Title: Randolph Jefferson to Thomas Jefferson, 8 June 1810
From: Jefferson, Randolph
To: Jefferson, Thomas


          
            Dear brother
            Stoney Point 
                     June 8 1810
          
          I have this moment met with your waggoner who tells me that you are all well. I have expected for some time to of recieved a letter from you—but have not received one yet, I expected you were Gone to Richmond, before this agreable to what you told me which I expected was the reason of my not Gitting one from you,
			 
		  
			 
			 I should of bin
			 over before this but have bin very much put to it to Git Iron to
			 make me an axiltree to my Gigg. and have not Got any yet I understand there is some landed at Capt pattersons Grocery at warren with in a few days past, and I intend Going up there tomorrow morning to try and Git some for that perpose, and if I should Git any, it wont be very long before we will be over but at this
			 time, it is out of my power to fix on any Certain time you will excuse my scribble.—
          
            I am dear brother yr most affectionateley
            
                  
               Rh; Jefferson
          
        